Citation Nr: 1704161	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  14-34 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to March 16, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2012 and July 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action, on her part, is required.


FINDINGS OF FACT

1.  In a final March 1974 decision, the Board denied entitlement to service connection for a psychiatric disorder.

2.  In a final August 1984 decision, the Board denied entitlement to service connection for PTSD.  

3.  In a final September 2005 decision, the Board determined that new and material evidence had not been received to reopen the previously denied claim of service connection for PTSD.  

4.  A claim to reopen the matter of entitlement to service connection for a psychiatric disorder to include PTSD was last denied in an unappealed April 2008 rating decision; new and material evidence was not received within a year of the issuance of the rating decision.

5.  The Veteran did not file an application to reopen the PTSD claim until March 16, 2010.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to March 16, 2010, for the award of service connection for PTSD are not met.  38 U.S.C.A. §§ 5110, 7105(c) (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The appeal for an earlier effective date for the grant of service connection for PTSD arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Board therefore concludes that VA has substantially complied with the notice and assistance requirements and the Veteran shall not be prejudiced by a decision on the claim at this time.

II.  Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on an original claim or a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

Generally where evidence requested in connection with an original claim or a claim to reopen is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Furthermore, should the right to benefits be finally established, benefits based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158.

The "date of the claim" means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 also refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Board notes that VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

Here, the Veteran contends that she is entitled to an effective date earlier than March 16, 2010, for the grant of service connection for PTSD.

The Veteran initially filed a claim of entitlement to service connection for a nervous condition in February 1972.  Her claim was denied in an April 1973 rating decision.  The Veteran was notified of the denial in an April 1973 letter.  She filed a notice of disagreement (NOD) in July 1973; a statement of the case (SOC) was issued in November 1973.  The Veteran perfected her appeal by filing a timely VA Form 9 in December 1973.  In a March 1974 decision, the Board denied the Veteran's claim of entitlement to service connection for a psychiatric disorder.  This decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100(a) (a Board decision is final on the date stamped on the face of the decision).

In March 1977, the Veteran filed to reopen her claim of entitlement to service connection for a mental health disability.  Her claim was denied in RO letters dated April 1978, October 1978, and December 1978, which notified the Veteran that new and material evidence had not been submitted to reopen her claim.

The Veteran's claims to reopen the issue of entitlement to service connection for a mental health disability were additionally denied by the RO in December 1980, January 1981, and June 1982.  In an August 1983 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD due to military sexual trauma.  The Veteran disagreed with this denial and a statement of the case (SOC) was issued in October 1983.  She perfected her appeal via a timely VA Form 9 in October 1983.  In an August 1984 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.

The Veteran's claims to reopen the issue of entitlement to service connection for a psychiatric disability to include PTSD were denied in RO decisions dated March 1992, June 1992, December 1993, April 1995, March 1996, January 2000, and November 2002.  The Veteran perfected an appeal as to the denial of her claim to reopen the issue of entitlement to service connection for a psychiatric disorder to include PTSD and schizoaffective disorder, which was eventually denied in an unappealed September 2005 Board decision.

In May 2006, the Veteran again sought to reopen her claim of entitlement to service connection for a psychiatric disorder to include PTSD.  Her claim was denied in rating decisions dated December 2006, January 2008, and April 2008.  The Veteran was notified of the April 2008 denial and of her appellate rights in a May 2008 letter.  She did not appeal the RO's determination, nor was new and material evidence received within a year of the issuance of the rating decision.  Thus, the April 2008 decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.1104 (2016).

In March 2010, the Veteran filed a claim to reopen the previously denied matter of entitlement to service connection for a psychiatric disorder to include PTSD.  Service connection for PTSD was granted in a March 2012 rating decision, with a 70 percent disability rating assigned effective March 16, 2010, the date the Veteran's claim to reopen was received.  The Veteran now seeks an earlier effective date.  See, e.g., the Veteran's NOD dated September 2013.

Based upon a review of the evidence, and for reasons expressed immediately below, the Board finds that the currently assigned effective date of March 16, 2010, is the earliest effective date assignable for the award of service connection for PTSD.

As noted above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board has reviewed the record and can identify no communication from the Veteran that may be considered to be a claim of entitlement to service connection for a psychiatric disability to include PTSD following the final denial in April 2008 and prior to the date the claim to reopen was received (March 16, 2010).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)  Here, the evidence clearly shows that the final disallowance, that is, the last disallowance determined to be a final decision by virtue of having not been appealed, is the April 2008 rating decision.  The evidence also shows that the date of receipt of the Veteran's claim to reopen was March 16, 2010, and no sooner.  Consequently, the only effective date for award of service connection that may be assigned for the Veteran's PTSD is the presently assigned date of March 16, 2010.

The Board has considered whether VA and private treatment records documenting continuing diagnoses of PTSD and schizoaffective disorder, including as based upon the Veteran's assertions of military sexual trauma, may be considered to be an informal claim for benefits under 38 C.F.R. § 3.157.  However, 38 C.F.R. § 3.157 does not avail the Veteran.  Under § 3.157(a), a report of examination or hospitalization may be accepted as an informal claim for benefits if it meets the requirements of § 3.157(b).  38 C.F.R. § 3.157(b) provides:  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of [evidence listed under (b)(1), (2), or (3)] will be accepted as an informal claim for increased benefits or an informal claim to reopen.  In the instant case, the April 2008 decision did not deny the Veteran's PTSD claim because the disability was not compensable to a degree.  As such, 38 C.F.R. § 3.157 is not for application.

Finally, the Veteran is contending that her psychiatric symptomatology began during service and continued thereafter and, as such, service connection should be granted beginning the day following discharge.  This amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not dispute that the Veteran experienced psychological symptoms prior to the assigned effective date; that she did was evidence that provided a basis for the grant of service connection.  However, the Board is obligated to apply the law as Congress has created it.  As explained above, the law does not support the assignment of an effective date prior to March 16, 2010.

As noted above, the April 2008 rating decision was final.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002), that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, she would have to show CUE in the prior denial of the claim.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Here, however, the Veteran has not alleged CUE in the prior rating decision.

In conclusion, for the reasons and bases set forth above, the Board finds that the effective date for the grant of service connection for PTSD is no earlier than the currently assigned date of March 16, 2010.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to an effective date prior to March 16, 2010, for the grant of service connection for PTSD is denied.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining claim on appeal - entitlement to a TDIU - must be remanded for further development.

The Veteran has asserted entitlement to a TDIU based upon her service-connected PTSD and pyloric spasms with deformity of duodenal bulb.  To this end, the Board observes that the Veteran has met the schedular criteria for a TDIU throughout the appeal period.  38 C.F.R. § 4.16(a).  The evidence of record shows that she was employed at the Internal Revenue Service from October 2007 to January 2016.  See the VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) dated January 2016 & the VA Form 21-4192 (Request for Employment Information) dated February 2016.  The Veteran has repeatedly indicated that this employment was 'seasonal.'  See, e.g., the Veteran's statement dated April 2012 & the VA general medical examination dated January 2013.
The Veteran was most recently afforded a VA examination as to her pyloric spasms with deformity of the duodenal bulb in April 2016, at which time the examiner determined that this disability has no impact on the Veteran's occupational ability.  As to the PTSD, the Veteran was also most recently afforded a VA examination in April 2016.  The examiner noted that the Veteran's difficulty in adapting to stressful circumstances including work or a work-like setting.  The examiner further indicated that the Veteran's PTSD manifested in occupational and social impairment with difficulties in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  Crucially, as noted in the December 2016 Appellant's Brief, the April 2016 VA examiner failed to address the impact of the Veteran's PTSD on her ability to obtain and maintain gainful employment.  Accordingly, the Board finds that the issue of entitlement to a TDIU must be remanded in order for the Veteran to be afforded a VA examination which specifically addresses the impact of the matter of her employability with respect to the service-connected PTSD.

The Board notes that that ultimate question of whether a veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16 (a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of the service-connected PTSD would be helpful in resolving the claim for a TDIU.

Upon remand, any previously unobtained relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated from September 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Thereafter, schedule the Veteran for a VA psychiatric examination to determine the severity of her PTSD.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to PTSD.  The results of any such testing and studies should be included in the examination report.

The examiner should provide a detailed account of all manifestations of the service-connected PTSD found to be present.  In particular, the examiner should discuss all occupational impact attributable to PTSD.  A complete rationale should be given for all opinions and conclusions expressed.

3. Thereafter, adjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


